Citation Nr: 0335788	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a kidney condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1944 to August 1976.

This appeal came to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied service 
connection for a respiratory disease, arthritis of the knees, 
peripheral vascular and venous disease, a kidney disorder, 
and a sinus condition, and an increased evaluation for 
hypertension (rated 10 percent).  In an August 2001 decision, 
the Board denied the appeal for an increased evaluation for 
the hypertension.  In August 2001, the Board also remanded 
the issues of service connection for the various disabilities 
to the RO for additional development.

In a July 2003 rating decision, the RO granted service 
connection for bronchitis, arthritis of the right and left 
knees, venous disease, including venous thrombus of the left 
leg (also claimed as peripheral vascular disease), and 
sinusitis.  Under the circumstances, the issues of service 
connection for these disorders are no longer for appellate 
consideration.  


FINDING OF FACT

A kidney disability is not demonstrated.


CONCLUSION OF LAW

A chronic kidney disability was not incurred in or aggravated 
by active service; nor may a chronic kidney disability be 
presumed to have been incurred in active service; nor is a 
chronic kidney disability proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for a kidney condition, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any kidney condition.  He 
and his representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

In a March 2003 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim.  This letter gave 
notice of what evidence the veteran needed to submit and of 
what evidence VA would try to obtain.  He was notified to 
submit any evidence within 30 days.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2003)).  The Federal Circuit found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The 
evidence in this case, however, reveals that the veteran was 
provided with a VA examination in March 2003 to determine the 
nature and extent of any kidney disorder, and that VA, 
service department, and private medical records show that he 
has undergone numerous laboratory studies.  The medical 
evidence does not show that he has any kidney disability.  
Moreover, the genesis of the kidney claim is unclear.  The 
veteran's representative raised it in a December 1997 
memorandum which refers to a May 1996 memorandum seeking "to 
establish service connection for secondary kidney conditions 
caused by [service-connected hypertension] and/or the lower 
back disorder."  The May 1996 memorandum, however, does not 
mention the kidneys.  The claim has been pending nearly six 
years.  Inasmuch as the veteran states he is unaware of any 
kidney disability, and the medical evidence does not 
suggest-indeed rules out-a kidney disability, there is no 
prejudice to the veteran in adjudicating this remaining issue 
without issuing a corrected VCAA letter or waiting for 
expiration of the one-year period following the March 2003 
letter.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance or due process to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from June 1944 to August 1976.  
Service medical records do not show clinical findings that 
demonstrate the presence of a chronic kidney disability.  At 
his medical examination for retirement from service in August 
1976, there were no complaints or findings of such a 
disability.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions 
from the 1970's to 2003.  The more salient medical reports 
related to the claim for service connection for a kidney 
condition are discussed below.

The veteran underwent a VA examination in March 1977.  A 
kidney condition was not found.

The veteran underwent a VA examination in February 1997 by 
the Urology Service.  There were no complaints or findings of 
a kidney disorder.

The veteran underwent VA examinations in March 1998.  At a 
general medical examination, he gave a history of low back 
pain since being knocked down from the explosion of a truck 
while in Vietnam in 1973.  A kidney disorder was not found.

At a VA genitourinary examination in March 1998, the veteran 
did not complained of a kidney disorder.  A kidney disability 
was not found.

The veteran underwent a VA examination in July 2003 pursuant 
to the August 2001 Board remand to determine the nature and 
extent of any kidney disorder.  He reported no kidney 
problems.  On examination, including laboratory studies, a 
kidney condition was not found.

A review of the record reveals that service connection is 
currently in effect for prostate cancer with erectile 
dysfunction, rated 100 percent; degenerative arthritis with 
disc disease of the lumbar spine, rated 60 percent; 
hypertension, rated 10 percent; arthritis of the right knee, 
rated 10 percent; arthritis of the left knee, rated 
10 percent; venous disease, rated 10 percent; sinusitis, 
rated zero percent; and bronchitis, rated zero percent.  The 
veteran is entitled to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(s) (West 2002) on account of 
having one disability rated 100 percent and another 
disability rated 60 percent.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Statements from veteran indicate that he served in Vietnam 
during the Vietnam Era.  Such veterans are presumed to have 
been exposed to agent orange in service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  These provisions were amended by the 
Veterans Education and Benefits Expansion Act of 2001 (P.L. 
107-103) to include all Vietnam veterans as well as the 
requirement that respiratory cancer become manifest within 30 
years of the veteran's departure from Vietnam to qualify for 
the presumption of service connection based on exposure to 
herbicides.

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft-
tissue sarcoma, and type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne, PCT, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  Note 1 following 38 C.F.R. § 3.309(e).

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to agent 
orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences (NAS) under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available.  38 U.S.C.A. § 1116(b)(1), (2).  A veteran who, 
during active service, served in Vietnam, beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have exposed during such service to agent orange, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to agent orange.  38 U.S.C.A. § 1116(f).

In the veteran's case, the service medical records do not 
contain clinical findings that demonstrate the presence of a 
chronic kidney disability.  38 C.F.R. § 3.303(b).  Nor do the 
post-service medical records reveal the presence of such a 
disability.  

The veteran underwent a VA examination in March 2003 pursuant 
to the August 2001 Board remand to determine the nature and 
extent of any kidney disorder.  He reported that he did not 
know of any kidney problems and the examiner stated, "I see 
no evidence of kidney disorder at this time."  The veteran's 
representative argues in correspondence dated in October 2003 
that this examination was inadequate to determine whether or 
not the veteran has a kidney disorder, but the evidence of 
record includes various service department and private 
medical reports, as well as VA medical reports, that reveal 
the veteran underwent various examinations, including 
laboratory studies, that do not show the presence of a 
chronic kidney disorder.

After consideration of all the evidence, the Board finds that 
the evidence does not demonstrate the presence of a chronic 
kidney disability in service or after service.  The 
preponderance of the evidence is against the claim for 
service connection for a kidney disorder, and the claim is 
denied.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claim because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a kidney disorder is denied.



___________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



